Dismissed and Memorandum Opinion filed March 28, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00030-CV

                       SHEILA G. WILSON, Appellant
                                        V.

   TEXAS DEPARTMENT OF AGING & DISABILITY SERVICES AND
    BRENDA BROOKS, INDIVIDUALLY AND IN HER CAPACITY AS
                    SUPERVISOR, Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-41237

                 MEMORANDUM                     OPINION


      This appeal is from a judgment signed October 1, 2012. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.
      On January 30, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally.




                                         2